 I)IFCISIONS OF NATIONAL. I.ABOR RELATIONS BOARDEl Monte Txool and Die Casting, Inc. and Sheet MetalWorkers' International Association, Local UnionNo. 170, AFL-CIO. Case 21 CA 15683August 9, 1979SUPPLEMENTAL DECISION AND ORDEROn September 22, 1977, the National Labor Rela-tions Board issued its Decision and Order in theabove-entitled proceeding,' finding that Respondent,El Monte Tool and Die Casting, Inc., had violatedSection 8(a)(5) and ( ) of the Act by refusing to bar-gain with Sheet Metal Workers' International Associ-ation, Local Union No. 170, AFL-CIO, the Unionherein, as the exclusive representative of the employ-ees in the appropriate unit.2The Board has, sua sponte, decided to reconsiderthis case in light of its recent decision in General Knit' 232 NLRB 2672The Union was certified on March 15, 1977, pursuant to a SupplementalDecision and Certification of Representative issued by the Regional Directorfor Region 21 after a hearing on Respondent's objections to an election heldon January 21, 1977. In his Supplemental Decision, the Regional Director,inter alia, found that certain alleged union misrepresentations (see fn. 3,infra) were not objectionable under Hollywood Ceramics Company, Inc., 140NLRB 221 (1962). Respondent thereafter requested review of that Supple-mental Decision on the grounds that the Regional Director erred in relyingon Hollywood Ceramics and that the Board should either eliminate or modifythat rule. On April 27, 1977, the Board denied Respondent's request forreview, relying on its decision in Shopping Kaurt Food Market. Inc., 228NLRB 1311 (1977). While adhering to his dissent in Shopping Kart, Chair-man Fanning nevertheless joined in denying review on the grounds that thealleged misconduct did not violate Hollywood Ceramics standards.Thereafter, pursuant to a charge filed by the Union on May 2, 1977, theGeneral Counsel issued a complaint against Respondent on May 6, 1977,alleging that Respondent had refused and was continuing to refuse to bar-gain with the Union as the certified representative of its employees, in viola-tion of Sec. 8(aX5) and (1) of the Act. Respondent thereafter filed an answeradmitting in part, and denying in part, certain allegations of the complaint.Subsequent thereto, the General Counsel filed a Motion for Summary Judg-ment with the Board which was granted on September 22. 1977 (see fn. I.supra).o/'Califlrnia, Inc., 239 NLRB 619 (1978). In that de-cision the Board overruled Shopping Kart Food Mar-ket, Inc., supra, and decided to return to the standardsset forth in Hollywiood Ceramics, supra. in consideringalleged misrepresentations of parties during the pre-election period. Having duly reconsidered the matter,we have decided to reaffirm the Board's original De-cision and Order herein, inasmuch as we find that theRegional Director properly overruled Respondent'sobjections3under the Hollywood C'eramics standards,which standards we now adhere to in accord with ourdecision in General Knit..vupra.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby affirms its Decision and Orderheretofore entcrcd in this proceeding on September22. 1977 (232 NLRB 267).MEMBERS PNELLO AND MURPHY, concurring:For the reasons set forth in our separate dissentingopinions in General Knit of California. Inc.. 239NLRB 619 (1978), we continue to adhere to the prin-ciples enunciated in our separate opinions in Shop-ping Kart Food Market, Inc., 228 NLRB 1311 (1977).Having rejected the objections to the election hereinon the authority of Shopping Kart, supra, we reaffirmthat decision for the same reasons.The alleged misrepresentations which formed the basis for Respondent'sobjections in the underlying representation proceeding concerned certainleaflets purportedly distributed by the Union to employees which stated,inter alia. that (I ) in the past, a large portion of employee medical bills hadnot been covered by the Emploer's medical plan; (2) employees' wages hadin the past been cut by foremen. supervisors, or leaders and (3) if the Unionlost the election, there would be no wage increases in the future.244 NLRB No. 840